Title: Thomas Jefferson to John Adams, 9 Jul. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

              July 9. 1786.
            
          
          I wrote you last on the 23d. of May.
            your favor of that date did not come to hand till the 19th.
            of June. in consequence of it I wrote the next day letters to mr[expansion sign] Lamb
            & mr[expansion sign] Randall, copies of which I have now the honour to inclose
            you. in these you will perceive I had desired mr[expansion sign] Randall, who was
            supposed to be at Madrid, to return immediately to Paris & London, &
              to mr[expansion sign] Lambe, supposed at Alicant, I recommended the route
            of Marseilles & Paris, expecting that no direct passage could be had from
            Alicant to America, and meaning on his arrival here to advise him to proceed by the way
            of London, that you also might have an opportunity of deriving from him all the
            information he could give. on the 2d. of July mr[expansion
            sign] Randall arrived here and delivered me a letter from mr[expansion sign] Lambe dated
            May 20. of which I inclose you a copy, as well as of another of June 5. which had come
            to hand some time before. copies of these I have also sent to mr[expansion sign] Jay.
            yours of the 29th. of June by Dr. Bancroft & inclosing a draught of a joint letter to mr[expansion
            sign] Lambe, came to hand on the 5th. inst. I immediately
            signed & forwarded it, as it left him more at liberty as to his route than mine
            had done. mr[expansion sign] Randall will deliver you the present and supply the
            information heretofore received. I think with you that Congress must begin by getting
            money. when they have this, it is a matter of calculation whether they will buy a peace,
            or force one, or do nothing.
          I am also to acknolege the receipt of your favors of June 6. 25.
            & 26. the case of Grosse shall be attended to. I am not certain however whether
            my appearing in it may not do him harm by giving the captors a hope that our government
            will redeem their citizen. I have therefore taken measures to find them out &
            sound them. if nothing can be done privately I will endeavour to interest this
            government.
          Have you no news yet of the treaty with Portugal? does it hang with
            that court? my letters from N. York of the 11th. of May
            inform me that there were then 11. states present & that they should ratify the
            Prussian treaty immediately. as the time for exchange of ratifications is drawing to a
            close, tell me what is to be done, and how this exchange is to be made. we may as well
            have this settled between us before the arrival of the ratification, that no time may be
            lost after that. I learn through the Marechal de Castries that he has information of New
            York’s having ceded the impost in the form desired by Congress, so as to close this
            business. corrections in the acts of Maryland, Pennsylvania Etc will come of course. we have taken up again the affair of whale oil, that
            they may know in time in America what is to be done in it. I fear we shall not obtain
            any further abatement of duties. but the last abatement will be continued for three
            years. the whole duties paiable here are nearly 102 livres on the English ton, which is
            an atom more than four guineas according to the present exchange.
          The monopoly of the purchase of tobacco for this country which had
            been obtained by Robert Morris had thrown the commerce of that article into agonies. he
            had been able to reduce the price in America from 40/ to 22/6 lawful the hundred weight,
            and all other merchants being deprived of that medium of remittance the commerce between
            America & this country, so far as it depended on that article, which was very
            capitally too, was absolutely ceasing—an order has been obtained obliging the farmers
            general to purchase from such other merchants as shall offer, 15,000 hogshead of tobacco
            at 34, 36, & 38 livres the hundred according to the quality, and to grant to the
            sellers in other respects the same terms as they had granted to Robert Morris, as this
            agreement with Morris is the basis of this order I send you some copies of it which I
            will thank you to give to any American (not British) merchants in London who may be in
            that line. during the year this contract has subsisted, Virginia & Maryland have
            lost 400,00 £ by the reduction of the price of their tobacco.
          I am mediating what step to take to provoke a letter from
            mrs[expansion sign] Adams, from whom my files inform me I have not received one these
            hundred years. in the mean time present my affectionate respects to her and be assured
            of the friendship & esteem with which I have the honour to be Dear Sir / Your
            most obedient and most humble servt
          
            
              Th: Jefferson
            
          
        